Citation Nr: 0214014	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1985 to November 
1988.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for a low back disability.  The veteran provided 
testimony at a personal hearing at the RO in November 1999.  

In March 2001, the Board granted reopening of the veteran's 
claim for service connection for a low back disorder, and the 
Board remanded the merits of the claim to the RO for further 
development of the record.  


FINDINGS OF FACT

Low back problems during service were acute and transitory 
and resolved without residual disability.  Any current low 
back disability began many years after service and was not 
caused by any incident of service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1985 to November 1988.  His service medical records indicate 
that he was seen in July 1988 for right paraspinal tenderness 
for the previous two weeks.  The assessment was lumbosacral 
strain.  An August 1988 treatment entry related an assessment 
of lumbosacral strain, resolving.  A September 1988 hospital 
discharge summary noted an admission diagnosis of lumbosacral 
muscle strain.  There was a notation that an X-ray of the 
lumbosacral spine was within normal limits.  A September 1988 
physical therapy consultation report related an assessment of 
low back pain.  October 1988 treatment entries also indicated 
assessments of low back pain.  A September 1988 patient's 
absence record noted that the veteran requested convalescent 
leave from September 1988 to October 1988.  The reason for 
the absence was noted to be severe lumbosacral strain.  On a 
medical form at the time of the November 1988 separation 
examination, the veteran checked that he suffered from 
recurrent back pain.  There was also a notation that the 
veteran had a back injury in mid-September.  The November 
1988 objective separation examination report included a 
notation that the veteran had lower back pain which was 
asymptomatic at present.  

VA treatment records dated from June 1998 to April 1999 show 
that the veteran was treated for problems including low back 
complaints.  A May 1998 treatment entry noted that the 
veteran had a history which included low back pain.  He 
reported that he had a lot of low back pain, but denied any 
neuropathy or myopathy.  The assessment included 
lumbosacroiliitis.  A November 1998 entry indicated that the 
veteran had a history which included low back pain and 
sacroiliitis.  The assessment included low back pain, chronic 
osteoarthritis secondary to trauma in the past.  There was a 
notation that the veteran was on medication for his back 
complaints.  A January 1999 entry noted that the veteran was 
seen for back pain and that he had undergone a computerized 
tomography scan and an X-ray in the past which suggested 
traumatic arthritis.  The assessment was degenerative joint 
disease of the low back, lumbosacral area.  

In a May 1999 statement, the veteran reported that he hurt in 
back during service in 1988.  He stated that he was 
hospitalized for fourteen days during service for his back 
injury and that he then had to take thirty days medical sick 
leave to recover.  The veteran indicated that he never had 
back problems before he was in the service.  

A May 1999 lay statement from the veteran's wife reported 
that the veteran suffered a back injury during service in 
September 1988.  She indicated that, at that time, the 
veteran started having back problems which hindered his 
walking.  The veteran's wife reported that he was 
hospitalized for fourteen days and on medical leave for 30 
days.  She indicated that from the date of his injury until 
the present, the veteran had continually experienced back 
problems.  She further reported that they did not have 
medical insurance from the veteran's employer so he had 
avoided seeking treatment due to budgetary reasons.  

VA treatment records dated from June 1999 to October 1999 
show that the veteran continued to receive treatment for low 
back complaints.  A June 1999 entry noted that the veteran 
had a history of sacroiliitis.  The examiner reported that 
the veteran had tenderness in the bilateral sacral area and 
in the lower spine.  There was no weakness or sensory deficit 
and the veteran's reflexes were 2+ in all extremities.  The 
assessment included lumbosacral degenerative joint disease.  
An October 1999 entry noted that the veteran had a history 
which included sacroiliitis at L2-L3 and L2-L3 degenerative 
joint disease.  The assessment, at that time, included low 
back pain, fairly well controlled on medication.  

At the November 1999 hearing, the veteran testified that he 
injured his back in September 1988 during service.  He stated 
that he was hospitalized for ten days at that time.  The 
veteran also reported that he was diagnosed with severe 
lumbosacral strain.  He stated that after discharge, he first 
sought treatment in 1998.  The veteran indicated that before 
that time, he treated his back with over-the-counter pain 
medications.  The veteran noted that he had suffered from 
problems after the back injury and that he had been diagnosed 
with traumatic arthritis.  He reported that a doctor told him 
that his traumatic arthritis was caused by the back injury.  
The veteran further stated that he had a problem with muscle 
spasms in October 1995.  He reported that he felt something 
pull when he was in a chair and that he needed to lie in bed 
for two weeks due to the muscle spasms.  

VA treatment records dated from April 2000 to January 2001 
show continued treatment.  An April 2000 entry noted that the 
veteran had a history of sacroiliitis with joint disease at 
L2-L3.  He complained of pain in the back especially when he 
was working.  The veteran also reported some numbness at the 
lateral part of the right upper thigh which was described as 
off and on.  The assessment included chronic backache and 
sacroiliitis with degenerative joint disease at L2-L3 which 
was considered stable at that time.  A July 2000 entry noted 
that the veteran was seen for an annual physical examination.  
It was noted that his past medical history was significant 
for a chronic backache with sacroiliitis and degenerative 
joint disease of the lumbosacral spine especially at the L2-
L3 area.  The examiner reported that there was no percussion 
tenderness at the lumbosacral area and that straight leg 
raising was negative at 85 degrees.  It was noted that tendon 
reflexes were 2+.  The diagnoses included chronic backache 
with sacroiliitis and obesity.  

The veteran underwent a VA spine examination in May 2001.  It 
was noted that the claims file was reviewed.  The veteran 
reported that he had sustained a low back injury during 
service in 1988 which required hospitalization for ten days.  
He indicated that he was discharged from duty on a regular 
discharge two months later.  The veteran stated that he had 
suffered intermittent discomfort over the next ten years and 
that he did not seek medical attention until 1998.  He 
further reported that he had been employed as a yard worker 
and maintenance man during that period and that he was also 
presently working in such profession.  The veteran stated 
that he lost days of work in the 1990s because of low back 
pain.  He reported that he was presently taking anti-
inflammatory oral medication.  The veteran denied any 
radiation of his discomfort and localized the discomfort as 
in his lower back.  

The examiner reported that the veteran was markedly obese.  
The veteran had negative straight leg raising and hip 
extension tests, bilaterally.  He was able to flex the 
lumbosacral spine to 90 degrees and to extend it to 10 
degrees.  Lateral bending was 30 degrees, bilaterally and 
lateral rotation was 45 degrees, bilaterally.  There was no 
spasm or tenderness present, and there was a normal lordotic 
curve.  The examiner stated that there was no sign of any 
discomfort during the examination and during any of the 
maneuvers.  There was also no sensory loss in either lower 
extremity.  It was reported that there was excellent 
musculature throughout and that there were no signs of 
atrophy.  Knee jerks were noted to be 4+, bilaterally with 
ankle jerks of 3+, bilaterally.  The examiner stated that 
there appeared to be no painful motion, spasm, weakness, or 
tenderness.  The examiner indicated that the veteran had no 
postural abnormalities and that the musculature of the back 
appeared to be normal.  The examiner reported that X-rays of 
the lumbosacral spine revealed normal disc spaces throughout 
and that there were no signs of any degenerative disc disease 
or any facet degenerative changes.  The vertebral bodes were 
noted to be all of normal height.  The examiner indicated 
that there were no objective findings on X-ray or physical 
examination to explain the veteran's ongoing symptoms.  The 
examiner noted that the lack of medical attention in a ten-
year period following the veteran's discharge was explained 
by the veteran as due to his inability to afford medical 
care.  The examiner commented that although subjectively the 
veteran's symptoms suggested a chronic low back strain, the 
objective evidence in the record, after review of the claims 
file, did not support such a conclusion.  The examiner stated 
that based totally on objective findings on examination and 
X-ray, he felt that there were no signs of any disability at 
present which related to the veteran's lower back.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and the 
March 2001 Board decision, the veteran has been informed of 
the evidence necessary to substantiate his claim for service 
connection.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show that he was 
treated for low back complaints during the period of July 
1988 to October 1988, and assessments included lumbosacral 
strain.  On a medical history form at the time of the 
November 1988 separation examination, the veteran checked 
that he suffered from recurrent low back pain.  The November 
1988 objective separation examination report included a 
notation that the veteran had lower back pain which was 
asymptomatic at that time.  

The Board notes that the first post-service clinical evidence 
of any low back problems was in May 1998, many years after 
the veteran's separation from service.  A May 1998 VA 
treatment entry noted that the veteran had a history of low 
back pain and related an assessment of lumbosacroiliitis.  
The first reference to arthritis was a November 1998 
treatment entry which also indicated that the veteran had a 
history which included low back pain and sacroiliitis.  The 
assessment, at that time, included low back pain, chronic 
osteoarthritis secondary to trauma in the past.  The Board 
observes that the reference to trauma in the past was 
apparently solely based on a history provided by the veteran 
and, therefore, has no probative value in linking any present 
low back disability with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  Subsequent VA treatment records 
indicate that the veteran was treated for variously diagnosed 
low back problems including low back degenerative joint 
disease (although it is questionable whether this was based 
on X-ray findings of arthritis), low back pain, and a chronic 
backache with sacroiliitis and obesity.  

Despite the above references to variously diagnosed low back 
problems, the examiner at a recent May 2001 VA spine 
examination indicated that there were no objective findings 
on X-ray or physical examination to explain the veteran's 
ongoing symptoms.  The examiner further commented that 
although, subjectively, the veteran's symptoms suggested a 
chronic low back strain, the objective evidence in the 
record, after review of the claims file, did not support such 
a conclusion.  The examiner specifically stated that based 
totally on objective findings on examination and X-ray, he 
felt that there were no signs of any disability at present 
which related to the veteran's lower back.  

The Board observes that one requirement for service 
connection is the presence of a current disability.  
Degmetich v. Brown, 104 F.23d 1328 (1997).  The May 2001 VA 
spine examination indicates that the veteran does not 
currently have a chronic low back disability, or at least 
objective findings of such.  However, even assuming that the 
veteran does have a low back disability, the evidence as a 
whole shows no continuity of symptomatology of a low back 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet.App. 354 (1991).  Nor is any current low 
back disability otherwise adequately medically linked to an 
incident of service.  The Board notes that the veteran 
testified that a doctor had told him that his traumatic 
arthritis was caused by the back injury in service.  However, 
a layman's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute valid 
evidence with regard to a medical question such as diagnosis 
or etiology.  Robinette v. Derwinski, 8 Vet.App. 69 (1995).  
The veteran has also alleged that any current low back 
disability had its onset during his period of service.  
However, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that the low back complaints in service were acute and 
transitory and resolved without residual disability, ant that 
any current low back disability began many years after active 
service and was not caused by any incident of service.  The 
Board concludes that a low back disability was not incurred 
in or aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

